DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6 were previously pending, with claims 5-6 withdrawn from consideration.  Applicant’s amendment filed July 19, 2022, has been entered in full.  Claim 1 was amended.  No claims were added or cancelled.  Accordingly, claims 1-6 were pending upon entry of the amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Muehlmeyer (Reg. No. 70,782) on August 19, 2022.
The application has been amended as follows: 
Cancel claims 3 and 5-6
In claim 4, line 1, replace “claim 3” with --claim 4--

In view of this amendment, claims 1, 2 and 4 are now pending.
Response to Arguments
Applicant argues that the meaning of variable                     
                        x
                    
                 in claim 4 is clear and that the claim is definite (Remarks filed July 19, 2022, hereinafter Remarks: Page 4).  Examiner agrees with Applicant’s argument.  The previous rejection under 35 U.S.C. 112(b) is withdrawn.

Applicant has amended claim 1 to require that the semantic segmentation architecture is “computer-implemented” and argues that this overcomes the previous rejection under 35 U.S.C. 101 (Remarks: Page 4).  Examiner agrees.  The previous rejection under 35 U.S.C. 101 is withdrawn.

Applicant traverses the previous rejections under 35 U.S.C. 102, arguing that Bilinski does not disclose that the “adapter aggregates the information from two different levels of the encoder and one level of the decoder” as required by amended claim 1 (Remarks: Page 5).  Examiner agrees.  Each of the fusion modules (i.e. adapters) in Bilinski aggregates information from only one level of the encoder (e.g., Fig. 3), rather than two different levels of the encoder as required by the amended claims.  The previous rejections under 35 U.S.C. 102 are withdrawn.

Allowable Subject Matter
Claims 1, 2 and 4 are allowed.


The following is an examiner’s statement of reasons for allowance.
‘Bilinski’ (“Dense Decoder Shortcut Connections for Single-Pass Semantic Segmentation,” 2018) was cited in the previous Office Action.  While Bilinski does share some similarities with the claimed invention (see mapping provided in previous Office Action), Bilinski does not teach all elements of the claimed invention.  For example, Bilinski only aggregates information from one level of the encoder (e.g., Fig. 3), rather than two different levels of the encoder as required by the amended claims.
‘Si’ (“Real-Time Semantic Segmentation via Multiply Spatial Fusion Network,” 17 Nov 2019; newly-cited) also shares some similarities with the claimed invention.  For example, Si teaches a semantic segmentation architecture comprising an asymmetric encoder-decoder structure (Fig. 2, right; Fig. 3) that inputs a combination of features from three different levels into a decoder block (e.g. Fig. 2, right, second-lowest decoder block accepts inputs from (1) higher level of encoder, (2) same level of encoder and (3) lower level of decoder), including information from two different levels of the encoder and one level of the decoder (see above).  However, Si does not teach all elements of the claimed invention.  For example, while the features noted above are all input to a decoder block, they are not all aggregated by an adapter as required by the claimed invention.  Si fuses/aggregates features from different levels of an encoder using a Multi-features Fusion Module (MFM) (Fig. 3) that could be considered an adapter, but the MFM does not aggregate any features from the decoder.  Instead, features of a prior decoder stage are input to a current decoder stage separately from the fused/aggregated features (Fig. 3, each up_1 decoder stage accepts features from the MFM and separately from a prior up_1 decoder stage; The MFM does not aggregate any features from the decoder).  
Neither Bilinski, nor Si, nor any other prior art of record discloses, teaches, suggests, or otherwise renders obvious an adapter that aggregates information from two different levels of an encoder and one level of a decoder, in combination with the other elements required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669